Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose or fairly suggest, alone or in combination, all of the features of independent claims 1 and 13.

The closest prior art reference CN 107483920 discloses a panoramic video assessment method and system based on multi-level quality factors, and discloses that: in the present system, a reference video and a damaged video are input into a panoramic video input module for decoding, and then are sent into a region of interest extraction module to extract low-level, middle-level, high-level, time-domain-level, and mapping-level regions of interest; then, on the basis of these region of interest matrices, low-level, middle-level, high-level, time-domain-level, and mapping-level quality factors sets of a panoramic image pair are calculated in a multi-level quality factor calculation module; these quality factors are then sent into a time domain processing module to obtain a multi-level quality factor set of the panoramic video; and finally, these quality factors are fused into a quality score output, i.e., an automatic assessment result of the damaged video, in a multi-level layer quality factor fusion module (see paragraphO065)
Makar et al. (US 2017/0374375) discloses a device for calculating a quality metric for video data including a memory configured to store a spherical image of the video data, and one or more processors implemented using discrete logic circuitry and configured to determine a user field of view for the spherical image, determine weighting values for pixels of the spherical image based on the user field of view; and calculate a quality metric for the user field of view of the spherical image using the weighting values, wherein calculating the quality metric comprises applying the weighting values to values for the pixels (See [0027-0028] and [0063- 0065)).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425